United States Court of Appeals
                      For the First Circuit

No. 05-2330

                         XIANG XING GAO,

                           Petitioner,

                                v.

                         ALBERTO GONZALES,
              Attorney General of the United States,

                           Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                   Torruella, Lynch, and Howard,
                          Circuit Judges.



     Jim Li on brief for petitioner.
     Gina Y. Walcott-Torres, Assistant United States Attorney,
and Michael J. Sullivan, United States Attorney, on brief for
respondent.



                         October 26, 2006
           LYNCH, Circuit Judge.      Petitioner Xiang Xing Gao, a

native and citizen of the People's Republic of China, petitions for

review of a final order of removal of the Board of Immigration

Appeals (BIA), which denied his petition for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).

An Immigration Judge (IJ) found that Gao was not credible and that

he had failed to establish either past persecution or a well-

founded fear of future persecution. The BIA summarily affirmed the

IJ's decision, but subsequently granted a motion to reopen the

proceedings.    On remand, the IJ again found Gao not credible and

found that Gao had not met his burden.   The BIA summarily affirmed

the IJ's decision.   We affirm the BIA and deny the petition.

                                 I.

           On or about January 17, 2000, Gao entered the United

States using fraudulent documents procured through a "snakehead,"

to whom Gao had paid $45,000.   Gao filed an application for asylum

on November 3, 2000, claiming both that his wife had been forcibly

sterilized and that he had been persecuted for his Roman Catholic

faith.    On February 15, 2001, Gao was served with a Notice to

Appear, and on November 2, 2001, Gao appeared before an IJ on his

asylum claim.

           Gao was the only person to testify at the hearing before

the IJ.   Gao testified that he was born in the village of Liu Shiu

in the Fujian Province of China and lived most of his life there.


                                -2-
He and his wife married in 1977 and had one son in 1978.        They had

a second son in 1980, but he died in 1981.         Gao testified that

following the birth of his second son, his wife had an IUD

inserted, which he subsequently paid a private doctor to remove.

Gao testified that he and his wife then went into hiding at his

cousin's house in Jiangsu Province for several years. While there,

Gao and his wife had a third child in 1983.        Gao testified that

when his wife became pregnant with their fourth child, they were

forced to move back to his village because they did not have a

valid birth permit.

           Gao testified that after the birth of their fourth child,

in 1985, his wife went into hiding at her mother's house, fearing

that she would be required to submit to sterilization. He asserted

that when the local government authorities found out about the

birth, they came to his house to arrest his wife, and, not finding

his wife, they arrested him instead.        He further testified that

after his arrest, his mother contacted his wife to suggest that she

submit to sterilization in order to secure his release, which she

did.

           Gao also testified to incidents when local officials

purportedly harassed him for adhering to the Roman Catholic faith.

He claimed that he was first contacted about this in 1997, and that

in 1998, officials threatened him with imprisonment if he continued

to   practice   Catholicism.   Gao   also   testified   that   officials


                                 -3-
destroyed first the cross, then the entire church, that he had

contributed to building.

            Following this testimony, the IJ issued an oral decision

denying Gao asylum, withholding of removal, and protection under

the CAT.    The IJ first found that the documents Gao submitted to

corroborate his testimony should be given "very little weight,

virtually none."      Gao had not authenticated his documents, and

fraudulent documentation from his region of China was relatively

common. Moreover, Gao had failed to establish a foundation for the

documents and, in particular, had not established that medical

reports documenting a sterilization were related to his wife.

            The IJ then found Gao not credible. She found that Gao's

testimony was not consistent with the U.S. State Department's

Profile of Asylum Claims and Country Conditions for China, which

indicated that officials employed relatively little coercion in

enforcing the one-child policy.             The IJ also found that Gao

appeared to be economically motivated, that a sterilization fifteen

years prior was an unlikely impetus for Gao's departure in 2000,

and that Gao had testified inconsistently about his motivations for

leaving China.

            As to Gao's claim of religious persecution, the IJ found

that stern lectures did not amount to past persecution, and that

Gao   had   failed   to   establish    a    well-founded   fear   of   future

persecution, particularly since it appeared that he could live in


                                      -4-
Jiangsu Province, where he apparently had lived for several years

with no problems.

            On October 10, 2002, the BIA summarily affirmed the IJ's

decision.     On January 3, 2003, Gao filed a motion to reopen the

proceedings, on the basis of seven new documents, including one

that purported to be a notice dated September 2002 from the

Villagers Committee in Gao's native village ordering Gao to present

himself or be subject to severe punishment for his religious

activities.     On April 30, 2003, the BIA granted the motion to

reopen, finding that although most of the documents could have been

presented at the original hearing, the September 2002 Villagers

Committee notice was evidence "central to his claim" that was

unavailable at the time of the November 2001 hearing.

            On November 13, 2003, the same IJ heard additional

testimony related to the Villagers Committee notice and Gao's claim

of religious persecution.   Gao testified that he had led a "parade

of Virgin Mary" in a neighboring village, about an hour's walk

away.   Gao initially testified that this parade had taken place on

August 15, 1998, but he later corrected himself and stated that the

parade had been on August 15, 1985.    Gao also testified that local

officials arrested him and warned him not to practice Catholicism.

He initially indicated that this arrest had occurred on May 21,

1995, but he later stated that it had been on May 21, 1998.     Gao

also testified that a local priest had been jailed for three or


                                 -5-
four years, and that because Gao was a "Roman Catholic Church

coordinator" in his village, he expected that local officials would

"come after" him also.

            On March 15, 2004, the IJ issued another decision finding

Gao not credible and denying the relief sought.              The IJ noted in

particular the inconsistencies in Gao's testimony about the dates

of   crucial   events.     The   IJ    also   expressed    doubts   about    the

authenticity of the September 2002 notice, inasmuch as it had not

been authenticated, it gave a date for the religious parade that

did not agree with Gao's later testimony, and Gao had never

explained why local village officials would suddenly be concerned

about a parade that had taken place years ago in a village an

hour's walk away.

            The IJ found that the various warnings, interrogations,

and brief detentions described by Gao, even if true, did not amount

to   past   persecution.     The      IJ   also   found   that   Gao   had   not

established a well-founded fear of future persecution because

(1) such claims were belied by his wife's continuing to practice

Catholicism in their village without incident; (2) the September

2002 notice was not credible; (3) any imprisonment of the local

priest did not reflect the potential treatment of individual

parishioners; and (4) Gao and his family could reasonably relocate

to an area such as Jiangsu Province, where they had experienced no




                                      -6-
religious problems.         On August 17, 2005, the BIA again summarily

affirmed the IJ's decision.

                                          II.

              Gao makes several claims on appeal.            First, Gao claims

that the BIA violated his due process rights in summarily affirming

the IJ's March 2004 decision, when that decision did not explicitly

address Gao's forced sterilization claim.            Second, Gao claims that

the IJ erred in finding him not credible on both his forced

sterilization and religious persecution claims.               Third, Gao claims

that the IJ erred in finding that the events he described did not

amount   to    past    religious    persecution      and    that     Gao   had   not

established a well-founded fear of religious persecution.                         We

consider      only    the   first   two    claims;   because       we   find     that

substantial      evidence     supports      the   IJ's     adverse      credibility

determinations, we do not reach Gao's other challenges to the IJ's

findings.

              First, as to the due process point, Gao failed to argue

before the BIA that there was anything improper in the IJ's not

explicitly addressing the forced sterilization claim in the March

2004 decision.        As a result, under the doctrine of exhaustion of

administrative remedies, we lack jurisdiction to consider this

claim.     Olujoke v. Gonzales, 411 F.3d 16, 22-23 (1st Cir. 2005).

In his brief to this court, Gao points to three sentences in his

brief to the BIA that refer to his forced sterilization claim.


                                          -7-
While these sentences may have sufficed to preserve the claim on

the merits, nowhere in these sentences or elsewhere did Gao make

his procedural point.      Gao's due process claim is one of "mere

'procedural    error[],'    which   the   BIA   plainly   [could   have]

address[ed]," Ravindran v. INS, 976 F.2d 754, 762 (1st Cir. 1992),

and hence Gao cannot raise it for the first time here.1

          We thus proceed to consider Gao's claims on the merits.

To be eligible for asylum, an alien must demonstrate that he is a

"refugee."    8 U.S.C. § 1158(b)(1)(A).   To do so, an alien must show

"persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion."       Id. § 1101(a)(42)(A).   One who has

been "forced . . . to undergo involuntary sterilization . . . shall

be deemed to have been persecuted on account of political opinion."

Id. § 1101(a)(42)(B).      The BIA interprets this provision to also

apply to the spouses of those involuntarily sterilized. See Tai v.

Gonzales, 423 F.3d 1, 4 (1st Cir. 2005).          The alien bears the




     1
       In any event, this claim lacks merit. Gao had a full and
fair opportunity to present evidence on the forced sterilization
claim at his first hearing, and it is clear from the record that
the IJ intended to rely on her decision on that claim from the
initial hearing. It was entirely reasonable for the IJ to do so,
given that the document that formed the basis for the reopening of
the proceedings related only to the religious persecution claim.
Gao was not in any way deprived of "a meaningful opportunity to be
heard" on his forced sterilization claim. See Choeum v. INS, 129
F.3d 29, 38 (1st Cir. 1997).

                                    -8-
burden of proof for establishing his eligibility for asylum.

8 U.S.C. § 1158(b)(1)(B)(i).

            We review the BIA's factual determinations, including

credibility       determinations,           under   the   deferential   substantial

evidence standard.           Dhima v. Gonzales, 416 F.3d 92, 95 (1st Cir.

2005).      Such determinations must stand "unless any reasonable

adjudicator would be compelled to conclude to the contrary."

8 U.S.C. § 1252(b)(4)(B); see also Dhima, 416 F.3d at 95.                          Where

the BIA summarily affirms the decision of the IJ, we review the

IJ's decision as if it were that of the BIA.                 Albathani v. INS, 318

F.3d 365, 373 (1st Cir. 2003).

            Substantial evidence supports the IJ's determination that

Gao did not testify credibly that his wife was involuntarily

sterilized, and that Gao therefore failed to establish persecution

on that basis.         To begin with, the IJ found that Gao's documentary

evidence failed even to establish that his wife had in fact been

sterilized, in that there was nothing to show that the medical

reports Gao submitted were related to his wife.                  Moreover, none of

the   documents        Gao   submitted       were    authenticated.         Given    the

government       reports     about    widespread      fabrication     and    fraud   in

documents originating from Gao's region of China, it was reasonable

for   the   IJ    to    require      some    form   of    authentication     for    such

documents before finding that they corroborated his testimony. See

Lin v. Ashcroft, 371 F.3d 18, 22 (1st Cir. 2004).


                                             -9-
               The IJ noted that Gao's testimony was inconsistent with

the U.S. State Department report, which "did not find any cases of

physical force actually employed in connection with abortion or

sterilization" in Fujian Province.              But the IJ did not rely on the

State       Department   report   alone.        The   IJ   also   found   that   Gao

testified inconsistently about his reasons for departing China.

Gao   primarily      testified    that     he    left      because   of   religious

persecution, but he also testified: "[M]y financials become [sic]

very poor, and so all my child[ren] drop out of school[,] so I

[was] really mad about the government[,] so I tell my wife, I say

I better find some other way to leave the country."                         The IJ

reasonably found that Gao appeared to have been economically

motivated to come to the United States, and that this weighed

against his credibility.2          Furthermore, any suggestion on Gao's

part that he was motivated by his wife's forced sterilization was

belied by the fact that this had supposedly happened fifteen years

before he departed China.         Thus, substantial evidence supports the




        2
       In affirming the IJ's decision, we do not rely on any
reasoning that mere debt to snakeheads establishes that an alien is
primarily motivated by his financial situation and thus is not
credible in his testimony about grounds for asylum. Poor aliens
should not be deemed not credible simply because they pay large
sums to enter the United States.     While the IJ mentioned Gao's
debt, the remaining evidence cited by the IJ provides far stronger,
direct support for her conclusion that Gao came to the United
States not because of any purported persecution, but because of his
financial situation. See Ziu v. Gonzales, 412 F.3d 202, 205 (1st
Cir. 2005).

                                      -10-
IJ's adverse credibility determination and her determination that

Gao failed to establish that his wife was involuntarily sterilized.

          Substantial evidence also supports the IJ's finding that

Gao did not testify credibly about religious persecution.   The IJ

primarily relied upon the inconsistencies in Gao's testimony,

particularly as to the dates of key events.       Gao provides no

explanation for these inconsistencies, but merely tries to label

them "minor" and "incidental." It was not a "minor" inconsistency,

however, for Gao to testify first that he led a religious parade on

August 15, 1998, and then to state that the parade actually had

taken place thirteen years earlier, on August 15, 1985. Similarly,

Gao first testified that he was interrogated on May 21, 1995, but

he then switched the date to May 21, 1998.   In both cases, he gave

each version of the testimony at least twice, so the discrepancies

cannot be attributed to inadvertent slips. Moreover, the date that

Gao settled on for the parade, 1985, did not agree with the date on

the Villagers Committee notice that Gao relied on to establish a

well-founded fear of persecution.     We have no trouble finding

substantial evidence to support the IJ's refusal to believe Gao's

testimony on religious persecution.

          Because we find that substantial evidence supports the

IJ's finding that Gao was not credible and that he therefore failed

to establish any evidence of persecution, we need not reach Gao's

other challenges to the IJ's findings.


                               -11-
The petition for review is denied.




                    -12-